This appeal was taken under the statute from a final order adjudging a motor boat to be forfeited because it was used in the transportation of intoxicating liquors in violation of the statute. Chapter 7736, Acts of 1918; Section 5458 et seq., Rev. Gen. Stats., 1920.
The boat was claimed by a third party as its bona fide *Page 555 
owner, which claim has substantial basis in the testimony. As the evidence adduced, as shown by the record, does not prove beyond a reasonable doubt that such owner was concerned in the violation of the statute, Sec. 5483, Rev. Gen. Stats., the order of forfeiture is reversed. See Armstrong v. State,85 Fla. 452, ___ South. Rep. ___.
WHITFIELD, P. J., AND STRUM AND BROWN, J. J., concur.
WEST, C. J., AND TERRELL, J., concur in the opinion.